Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  Reasons for Allowance

                                                      Cancelled Claims

     Claims 6, 7 and 17 are cancelled.

                                                     Allowed Claims
     Claims 1-5 and 8-12 are allowed by amendment to claim 1, including the allowed subject matter of claim 6.

     Claims 13-16, 18 and 19 are allowed for the reason claim 13 has been amended to include the allowed subject matter of claim 6. 

     Claim 20 is allowed by amendment to claim 20 including the allowed subject matter of claim 6. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2664